Citation Nr: 1519320	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  09-15 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for a heart disorder, to include supraventricular arrhythmia, organic heart disease, and ischemic heart disease, to include for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1954 to August 1980, and died in February 2012.  The appellant is his surviving spouse and has been authorized by VA to act as his substitute claimant.  See 38 U.S.C.A. § 5121A.  
      
This matter comes before the Board of Veterans' Appeals (Board) initially on appeal from a February 2008 decision by the RO in Wichita, Kansas, which denied service connection for supraventricular arrhythmia and organic heart disease on the grounds that new and material evidence to reopen the claim had not been received.  

Following the Veteran's death, the appellant moved to be recognized as a substitute claimant for the purposes of pursuing accrued benefits; a motion which was granted.  Independently, the appellant had raised claims, on her own behalf, of service connection for the cause of the Veteran's death and entitlement to Dependency and Indemnity Compensation (DIC) (to include entitlement to Dependents' Educational Assistance (DEA)).  In a May 2012 decision, these claims were granted, and appeals regarding these matters are not currently before the Board.  

Rather, the only matter on which an appeal was perfected and subsequently certified to the Board, relates to the Veteran's claim of service connection for a heart disorder.  The Board remanded this matter in April 2010, October 2010, and August 2011, for additional development; the case has now been returned to the Board and is ready for further review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

In a January 2015 decision, VA granted service connection for organic heart disease, to include ischemic heart disease.


CONCLUSION OF LAW

As the January 2015 award of service connection organic heart disease, to include ischemic heart disease represents a grant of the benefit sought on appeal with respect to that claim, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 5121, 7104 (West 2014); 38 C.F.R. §§ 3.1000, 3.1010, 19.4, 19.5, 20.101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.101(d) (2014).  

As described in greater detail in the introduction section above, the only matter currently before the Board is whether new and material evidence has been submitted to reopen a claim for service connection for a heart disorder, as this is the only issue for which an appeal has been perfected.

In a January 2015 decision, the RO granted service connection for an organic heart disease, to include ischemic heart disease.  While the specific cardiac disorder for which the Veteran had been seeking service connection was variously described as organic heart disease, ischemic heart disease, use of a pacemaker, and supraventricular arrhythmia, the Board finds that the eventual grant of service connection for organic heart disease effectively encompasses the disability for which compensation was sought.  To that end, the Board notes that in a March 2015 statement, the appellant's representative acknowledged that the January 2015 RO decision represents "a complete grant for benefits on appeal."

Based on the foregoing, the Board finds that because the RO subsequently granted in full the claim of service connection, there remains no legal or factual controversy for the Board to adjudicate, and the appeal must be dismissed.


ORDER

The appeal as to the matter of whether new and material evidence has been submitted to reopen a claim for service connection for a heart disorder,  is dismissed.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


